Citation Nr: 0100938	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  94-46 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Janet A. Cohen, Attorney at 
Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from March 31, 1978, to 
April 26, 1978, and from May 27, 1980, to September 2, 1980.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1991 
rating decision by the New York, New York Regional Office 
(RO) which denied service connection for an acquired 
psychiatric disorder.  This case was remanded by the Board 
for further development in October 1996. 


FINDINGS OF FACT

1.  The veteran had schizophrenia which existed prior to 
military service.

2.  It is likely that the pre-existing schizophrenia 
underwent an increase in severity during military service 
from May to September 1980.  


CONCLUSION OF LAW

The veteran has schizophrenia that was aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991).  A preexisting 
injury of disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service or peacetime 
service after December 1946.  Id.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b) (1999). 

Records from the Family Guidance Center of Warren County, 
dated in July 1976, show that the veteran had been admitted 
previously to a different facility for four months between 
June and July 1976 for symptoms which included active visual 
and auditory hallucinations, de-personalization, agitation, 
confusion and grandiose thinking.  History was rendered to 
the effect the veteran had used drugs for the previous six 
years, primarily marijuana, and that just prior to high 
school graduation in 1976, he began to take THC.  The veteran 
reportedly indicated that, after the third dose, his "mind 
blew" and he began to have voices thundering in his ears, 
missing school, and wandering in the woods during the day.  
It was observed on his arrival that his right leg was 
constantly jiggling and that he told a staff person that he 
was constantly moving around in his mind, and wanting to move 
around in the world.  It was noted that he exhibited a 
certain amount of religiosity and stated that he received 
messages from rivers and trees and nature.  On a subsequent 
psychiatric interview in July 1976, the veteran admitted to 
the use of "speed" and LSD.  Upon mental status 
examination, it was noted that his speech was loose and 
disorganized with signs of tangential thought and mild 
grandiosity.  He admitted to auditory hallucinations by 
hostile voices.  Insight and judgment were mildly impaired.  
Following psychiatric evaluation, a diagnosis of acute 
schizophrenic reaction and drug abuse was rendered. 


In January 1977, it was reported that the veteran had come in 
for the first time since July 1976.  The prior history of 
hospitalization for acute schizophrenia was noted.  It was 
noted that he apparently was not completely well at the time 
of the prior discharge and that further care was recommended.  
The examiner related that, on current evaluation, the 
appellant talked excessively about his many concerns, all of 
which had a delusional quality to them with many illogical 
thoughts which were difficult to follow because they 
contained so much psychotic material.  It was felt that he 
appeared to be acutely ill with what was either a paranoid 
schizophrenic break or a paranoid psychosis, and that 
additional hospitalization might be indicated.  In April 
1977, the veteran was referred for further screening where it 
was noted that, during the interview, he would frequently 
lapse into references to warlocks, force fields, energies and 
great battles.  He indicated that he still heard voices 
occasionally, but was able to differentiate between reality 
and hallucinations.  During the course of the session, the 
appellant agreed to stop using drugs and alcohol, and agreed 
to attend a five-day-a-week program to help him cope with 
stresses at work, etc.  

The service medical records from the veteran's first period 
of service from March 31, 1978, to April 26, 1978, are not 
available.  Upon examination in April 1980 for entrance into 
service, the appellant's psychiatric status was evaluated as 
normal and he denied any prior nervous trouble of any sort.  
In a report dated in July 1980, it was noted that the veteran 
had been admitted to the hospital through Community Mental 
Hygiene Activity because he had had several nervous 
breakdowns in the past.  The veteran stated that he had been 
sick, feverish and had not been feeling well for the previous 
several weeks, and said that he became sick quite a lot 
whenever he got into the service because he was too 
susceptible to disease.  It was noted that he provided a 
history of having been hospitalized previously in 1976 and 
treatment with Navane and Cogentin for a schizophrenic 
reaction.  


Upon mental status examination, the veteran appeared to be 
somewhat apprehensive but was in fair control.  He complained 
of feeling hot and sick.  His speech was relevant, but 
loosely associated, and he spoke in a nervous tone.  There 
was a moderate amount of anxiety, and thought processes 
appeared to be autistic, confused and disorganized with some 
somatic delusions.  No hallucinations were noted and he was 
oriented in all spheres.  It was reported that the veteran 
had an essentially uneventful hospital course and was started 
on the psychotropic medications Navane and Cogentin.  
Supportive psychotherapy was also implemented.  By early 
August 1980, it was felt that he could be presented to a 
Medical Board with a recommendation for separation from 
service.  The appellant was discharged from service on the 
basis of acute schizophrenic reaction.  The Board concluded 
that his disability existed prior to enlistment, and that his 
impairment for further military duty was marked.

The post-service record includes private clinical records 
dating from 1981 showing that the veteran underwent a 
psychiatric evaluation in July of that year.  Upon mental 
status examination, he was observed to be somewhat tense and 
anxious, with mildly pressured speech, and occasional 
looseness of association with a tendency of tangentially.  
Affect was mildly constricted and there was impaired insight 
and judgment.  A schizoid personality disorder was diagnosed.  
In August 1981, it was noted that his status was marked by 
disorganized thinking which was mostly paranoid and 
grandiose, and that there were signs of a psychosis.  The 
appellant was afforded ongoing therapy for continuing 
symptoms of chronic schizophrenia.  In March 1984, it was 
reported that his thinking seemed to be regressing with a 
persecutory flavor with loosely connected thoughts.  It was 
felt that hospitalization might be indicated.  

VA clinical records dating from 1987 reflect that the veteran 
was brought in via ambulance in an "extremely delusional" 
and "psychotic" state.  It was noted that he began to be 
stabilized on medication but was discharged several days 
later after repeatedly demanding that he be released.  It was 
recorded that he continued to be 

paranoid and delusional.  Upon irregular discharge, a 
diagnosis of schizophrenia, paranoid type, chronic 
exacerbation, was rendered.  

A private hospital discharge summary indicated that the 
veteran was admitted between July and September 1989 in a 
state of acute exacerbation of schizophrenia It was noted 
that this was his 11th  hospital admission.  Subsequent VA 
and private clinical records show that the appellant was 
afforded continuing and extensive treatment, including 
hospitalization, for what was diagnosed as chronic 
schizophrenia.  The most recent clinical records in this 
regard dated in 1997 show that the veteran continued in 
treatment and medication management for schizophrenia.  

Pursuant to 38 U.S.C.A. § 1111 (West 1991), "every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination."  See also 38 C.F.R. § 3.304(b) (1999).  This 
presumption can be overcome only be clear and unmistakable 
evidence that an injury or disease existed prior to service.  
See id.; Junstrom v. Brown, 6 Vet. App. 264 (1994).  

In this case, the available record clearly shows that the 
veteran had schizophrenia prior to military service.  Indeed, 
he was followed for it as early as 1976.  Consequently, 
despite the notation in April 1980 that his psychiatric 
status was normal, the Board finds that there is clear and 
unmistakable evidence that it pre-existed even his first 
period of military service.  However, the Board's analysis 
does not end there.  As noted above, when the evidence shows 
that a disability pre-existed military service, the question 
becomes whether such pre-existing disability underwent a 
worsening during service.  If so, clear and unmistakable 
evidence (obvious or manifest), see § 3.306, is required to 
rebut the presumption of aggravation.  

In this case, the Board finds that the veteran's disability 
likely underwent an increase in service.  Additionally, the 
Board finds that clear and unmistakable 

evidence to rebut the presumption of aggravation is not of 
record.  As noted above, the veteran had schizophrenia prior 
to service.  Although it is not clear what happened during 
his short period of service in 1978, the record reflects that 
his schizophrenia was such that it ultimately provided a 
basis for his separation from service in September 1980.  
Indeed, a medical evaluation board concluded that the 
veteran's schizophrenia had gotten to the point that it 
caused marked impairment in his ability to perform military 
duties.  The strong implication in such a statement, 
especially in light of the finding of a normal psychiatric 
status prior to service, is that the schizophrenia worsened, 
so much so that continued military service was not possible.  

Although it is not entirely clear that the problems the 
veteran experienced during his second period of military 
service were anything more than an exacerbation of a problem 
that was progressing along its normally expected course, the 
available evidence does not contradict the implication noted 
above, namely that there was a worsening of the underlying 
disability during service in 1980.  With resolution of 
reasonable doubt in the veteran's favor on this point, the 
Board finds that there was indeed an increase in severity 
during service.  

As for whether there is evidence sufficient to rebut the 
presumption of aggravation, the Board finds that the record 
is devoid of clear and unmistakable evidence on this point.  
The sequence of events leading to the veteran needing 
continued care over the years might suggest that the 
veteran's pre-existing schizophrenia did not in fact worsen 
during service beyond what might naturally be expected of 
this disease process; however, such evidence and the 
inferences that must be drawn to arrive at such a conclusion 
do not constitute clear and unmistakable (obvious or 
manifest) evidence.  Consequently, the Board finds that a 
grant of service connection is warranted on account of 
aggravation of a pre-existing psychiatric disability.  

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for schizophrenia is granted.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

